Taliaferro, J.
The plaintiff sues on three several promissory notes, amounting in the aggregate to $963 principal, besides interest claimed irom the maturity of each note. The judgment of the lower Court, predicated upon the verdict of a jury, was in favor of the plaintiff, and the defendant has appealed.
The defendant, it appears, in order to keep out of active military service of the insurgent authority, contracted with the plaintiff to procure him a “detail.” We understand by a detail of this sort an obligation upon the party detailed to perform service in the interest of the rebellion in some other department than that of bearing arms. Contracts of this character war-regard as illegal and null, and this Court will not extend its aid for their enforcement.
It is therefore ordered, adjudged and decreed, that the judgment of the District Court he annulled, avoided and reversed. It is iurther ordered, that this suit he dismissed at plaintiff’s costs.